                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division


Joshua Gary Anderson,
        Petitioner,

V.                                                                             I:19cv75(LO/TCB)

Mark J. Bolster,
        Respondent.


                                   MEMORANDUM OPINION


        Federal inmate Joshua Anderson seeks a writ of habeas corpus to correct perceived errors

plaguing his military court-martial convictions and his subsequent appeals in the military court

system. See 28 U.S.C. § 2241. Respondent filed a motion to dismiss the petition [Dkt. No.6]

which petitioner has opposed, first through a memorandum that exceeds the page limit set by this

Court's Local Rules [Dkt. No. 1IJ, and second through an unauthorized surreply [Dkt. No. 13].'

This matter has therefore been fully briefed and is ripe for disposition. The Court finds that

petitioner is not entitled to relief as to four of the five grounds he raises but cannot conclusively

determine whether or to what extent petitioner is entitled to relief as to the fifth. Accordingly,

respondent's motion will be granted in part and denied in part, and the parties will be directed to

file additional briefing as to two discrete issues.




'In deference to petitioner's pro se status, the Court will consider both of these documents in
their entirety, except to the extent that, through them, petitioner attempts to add novel claims not
raised in his petition. See U.S. ex rel. Owens v. First Kuwaiti Gen. Trading & Contracting Co.,
612 F.3d 724, 731 (4th Cir. 2010)("[A] plaintiff may not raise new claims ... without amending
his complaint."); Bridgeport Music. Inc. v. WM Music Corp.. 508 F.3d 394,400(6th Cir. 2007)
("To the extent [plaintiff-appellant] seeks to expand its claims to assert new theories, it may not
do so in response to summary judgment....").
